Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-21-2002

Lipschultz v. Logan Assistance
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-1564




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Lipschultz v. Logan Assistance" (2002). 2002 Decisions. Paper 664.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/664


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                         NOT PRECEDENTIAL

                            UNITED STATES COURT OF APPEALS
                                 FOR THE THIRD CIRCUIT

                                         ______________

                                     Nos. 01-1564 & 01-1565
                                        ______________


                                   HARRY T. LIPSCHULTZ;
                               ESTATE OF SYLVIA LIPSCHULTZ;
                                  SYLVIA HOLDINGS, INC.,
                                                     Appellants

                                                  v.

                     LOGAN ASSISTANCE CORPORATION;
          REDEVELOPMENT AUTHORITY OF THE CITY OF PHILADELPHIA;
     NOEL EISENSTAT; OFFICE OF HOUSING AND COMMUNITY DEVELOPMENT;
         JOHN KROMER; DEPARTMENT OF LICENSES AND INSPECTIONS;
                           CITY OF PHILADELPHIA

                    _______________________________________________

                           On Appeal from the United States District Court
                               for the Eastern District of Pennsylvania
                                D.C. Civil Action No. 99-cv-03626
                                     (Honorable J. Curtis Joyner)
                                      ___________________


                        Submitted Pursuant to Third Circuit LAR 34.1(a)
                                       March 4, 2002
           Before: SCIRICA and ROSENN, Circuit Judges, and WARD, District Judge*




   *The Honorable Robert J. Ward , United States District Judge for the Southern District
of New York, sitting by designation.

                                      (Filed October 21, 2002)
                                          __________________

                                       OPINION OF THE COURT
                                         __________________

SCIRICA, Circuit Judge.

          Harry Lipschultz and the estate of his mother Sylvia Lipschultz, property owners in

the Logan section of Philadelphia, filed this § 1983 claim based on the City of

Philadelphia's decision to compensate only residential landowners for property damage in

the neighborhood. Because the Lipschultzes's causes of action were time barred, we will

affirm.

                                                     I.

          The City first discovered that Logan buildings were sinking in 1984. In

September 1986, Philadelphia Mayor Wilson Goode issued a compensation letter to Logan

residents affected by the property damage. The policy authorized the City to provide

compensation for residents who wished to move out of Logan but excluded businesses and

mixed-use properties from compensation packages.

          The Lipschultzes owned four properties in the Logan section of Philadelphia,

consisting of residential units and a family pharmacy. The City offered to compensate the

Lipschultzes for their residential units, but they decided to remain in Logan. A decade

later, in July 1997, the family sold the pharmacy's assets. In May 1999, the Lipschultzes

initiated these lawsuits against the City and its representatives. The District Court granted

summary judgment in favor of the City and the other defendants on some counts and



                                                     2
dismissed the other counts without prejudice. We consolidated the separate cases on this

appeal.

                                                       II.

          The District Court had jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1367.

We have jurisdiction under 28 U.S.C. § 1291.

                                                      III.

          A federal court should apply the state's statute of limitations for personal injury

claims brought under 42 U.S.C. § 1983. E.g., Sameric Corp. v. City of Philadelphia, 142
F.3d 582, 599 (3d Cir. 1998). In Pennsylvania, the relevant statutory period is two years.

See Pa. Cons.Stat. Ann. § 5524 (West Supp. 1997). This period begins to toll from the

time a grievant "knew or should have known of the injury upon which its action is based."

Sameric, 142 F.3d at 599.

          Here, the Lipschultzes knew of their injuries as far back as 1986. Mayor Goode's

initial correspondence to Logan community members specifically offered compensation

only to owner-occupants of residential units. This letter put the Lipschultzes on notice of

their pharmacy's ineligibility for compensation.

          The Lipschultzes admit they "were aware of the City's policy of not compensating

businesses." Brief for Appellants at 48. Nevertheless, they argue they did not incur an

actionable injury until they "gave up on Logan and sold their assets." Id. Based on Mayor

Goode's letter, the Lipschultzes knew or should have known residents would depart Logan

and injure their pharmacy's business. At the very least, they admitted in a March 15, 1996,

                                                       3
letter that their neighborhood had been "decimated" by the departure of many residents.

Nevertheless, they did not file claims until May 25, 1999.

        As the Supreme Court has recognized, statutes of limitations are not "simply

technicalities," but rather, "fundamental to a well-ordered judicial system." Board of

Regents v. Tomanio, 446 U.S. 478, 487 (1980). Here, the statute of limitations bars the

Lipschultzes' claims.

                                                    IV.

        In an effort to revive their time-barred claims, the Lipschultzes argue the City's

disbursement of federal and local funds to Logan residents constituted continuing

violations. The continuing violations doctrine1 is an "equitable exception to the timely

filing requirement." West v. Philadelphia Elec. Co., 45 F.3d 744, 754 (3d Cir. 1995).

        To determine whether there was a continuing violation, we undertake a three-factor

analysis of the defendant's affirmative acts. Cowell v. Palmer Twp., 263 F.3d 286, 292-93

(3d Cir. 2001) ("The focus of the continuing violations doctrine is on affirmative acts of

the defendants."). Specifically, we look to the subject matter, frequency, and degree of

permanence of the defendant's conduct. Id. (holding that the degree of permanence is the

"most important of the factors"); see also Berry v. Board of Supervisors, 715 F.2d 971, 981

(5th Cir. 1983). To establish a continuing violation, the plaintiff has the burden of proving




  1
   This doctrine also is known as the "continuing wrong" doctrine. E.g., Sameric Corp. v.
City of Philadelphia, 142 F.3d 582, 599 (3d Cir. 1998).

                                                     4
that the defendant's conduct is "more than the occurrence of isolated or sporadic acts."

Cowell, 263 F.3d at 292 (quoting West, 45 F.3d at 755).

        The Lipschultzes did not meet their burden here. "A continuing violation is

occasioned by continual unlawful acts, not continual ill effects from an original violation."

Id. at 293 (quoting Ocean Acres Ltd. v. Dare County Bd. of Health, 707 F.2d 103, 106 (4th

Cir. 1983)). In Cowell, a township imposed two municipal liens on plaintiffs' land.

Plaintiffs failed to bring their § 1983 claim until six years after the imposition of the

second lien, long after the statute of limitations had run. We held the Township's conduct

in issuing the liens and later refusing to remove them constituted a single, rather than

continual, act, meaning the continuing violations doctrine did not apply.

        Here, the Lipschultzes' argument rests on the premise that each disbursement to

Logan residents represented a separate unlawful act. But these disbursements were merely

consequences of the City's policy rather than independent discriminatory conduct.2 As the

Supreme Court expressed, "the proper focus [for the continuing violation theory] is upon

the time of the discriminatory acts, not upon the time at which the consequences of the

acts become most painful." Delaware State College v. Ricks, 449 U.S. 250, 258 (1980)

(emphasis in original). Here, the allegedly discriminatory act occurred in September 1986

when the City issued its policy excluding businesses and mixed-use properties from


  2
    The decision cited by the Lipschultzes, Brenner v. Local 514, 927 F.2d 1283, 1296 (3d
Cir. 1991), does not support their proposition. Brenner involved repeated hostile acts by
the Local against certain union members. This pattern of continual conduct was not present
in Cowell nor this case.

                                                       5
compensatory relief. All of the Lipschultzes' injuries stem from this single, permanent act,

meaning the continuing violations doctrine does not apply.

                                                    V.

        For the foregoing reasons we will affirm the judgment of the District Court.




                                                    6
TO THE CLERK:

            Please file the foregoing opinion.




                                             /s/ Anthony J. Scirica
                                                              Circuit Judge

DATED: October 21, 2002




                                                 7